PER CURIAM: *
The judgment of the district court is affirmed for the reasons given in its order dated January 4, 2005. The court there found that Charles Phelps Jr. failed to prove that he owned an interest in the forfeited property. That finding is supported by the evidence and is free of error. *473Any pending motions are denied.
AFFIRMED.

Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.